             Case 5:19-cv-00426-DAE Document 1 Filed 04/24/19 Page 1 of 15



                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

JOE WILLIAMS                                   §                         5:19-cv-00426
                                                       Civil Action No. _______________
Individually and on behalf of all others       §
similarly situated                             §
                                               §       JURY TRIAL DEMANDED
        Plaintiff,                             §
                                               §
v.                                             §       COLLECTIVE ACTION
                                               §       PURSUANT TO 29 U.S.C. §216(b)
ALL WEB LEADS, INC,                            §
                                               §       CLASS ACTION
        Defendant.                             §       PURSUANT TO FED. R. CIV. P. 23(b)

                  ORIGINAL COLLECTIVE/CLASS ACTION COMPLAINT

        Plaintiff Joe Williams brings this action individually and on behalf of all others similarly

situated (hereinafter “Plaintiff and the Putative Class Members” or “Plaintiff and the FLSA Collective

Members”) who worked for All Web Leads, Inc (hereinafter “Defendant” or “AWL”), anywhere in

the United States, at any time during the relevant statutes of limitation through the final disposition

of this matter, to recover compensation, liquidated damages, and attorneys’ fees and costs pursuant

to the provisions of Sections 207 and 216(b) of the Fair Labor Standards Act of 1938, as amended 29

U.S.C. § 216(b), and Texas common law.

        Plaintiff’s FLSA claims are asserted as a collective action under Section 16(b) of the FLSA

while his state law claim is asserted as a class action under Federal Rule of Civil Procedure 23(b)(3)

(“Rule 23”).

                                                I.
                                             OVERVIEW

        1.       This lawsuit includes a collective action pursuant to the Fair Labor Standards Act

(“FLSA”), 29 U.S.C. §§ 201–19, and a class action pursuant to the state laws of Texas to recover

unpaid wages, overtime wages, and other applicable penalties.




Original Collective/Class Action Complaint                                                      Page 1
             Case 5:19-cv-00426-DAE Document 1 Filed 04/24/19 Page 2 of 15



        2.       Plaintiff and the Putative Class Members are those similarly situated persons who have

worked for AWL, anywhere in the United States within the relevant statutes of limitations through

the final disposition of this matter, and have not been paid for all hours worked nor the correct amount

of overtime in violation of the FLSA and state law.

        1.       AWL has enforced a uniform company-wide policy wherein it improperly required its

hourly call-center and @home call-center employees—Plaintiff and the Putative Class Members—to

perform work off-the-clock and without pay, and to clock out for breaks lasting twenty minutes

or less. 29 C.F.R. § 785.18; see also Sec’y U.S. Dep’t of Labor v. Am. Future Sys., Inc., 873 F.3d 420,

425 (3d Cir. 2017), cert. denied sub nom. Am. Future Sys., Inc. v. Acosta, 138 S. Ct. 2621 (2018).

        3.       In addition, AWL failed to include commission payments in its calculations of Plaintiff

and the Putative Class Members’ regular rate(s), thereby creating a miscalculation of Plaintiff and the

Putative Class Members’ regular rate(s) of pay for purposes of calculating their overtime compensation

each workweek.

        4.       AWL’s illegal company-wide policies have caused Plaintiff and the Putative Class

Members to have hours worked that were not compensated and further created a miscalculation of

their regular rate(s) of pay for purposes of calculating their overtime compensation each workweek.

        5.       Although Plaintiff and the Putative Class Members have routinely worked in excess of

forty (40) hours per workweek, Plaintiff and the Putative Class Members have not been paid overtime

of at least one and one-half their regular rates for all hours worked in excess of forty (40) hours per

workweek.

        6.       AWL has knowingly and deliberately failed to compensate Plaintiff and the Putative

Class Members for all hours worked each workweek and the proper amount of overtime on a routine

and regular basis in the last three years.




Original Collective/Class Action Complaint                                                       Page 2
              Case 5:19-cv-00426-DAE Document 1 Filed 04/24/19 Page 3 of 15



         7.        Plaintiff and the Putative Class Members did not (and currently do not) perform work

that meets the definition of exempt work under the FLSA or Texas state law.

         8.        Plaintiff and the Putative Class Members seek to recover all unpaid overtime,

liquidated damages, and other damages owed under the FLSA as a collective action pursuant to 29

U.S.C. § 216(b), and to recover all damages owed under the Texas state-law claim as a class action

pursuant to Federal Rule of Civil Procedure 23.

         9.        Plaintiff prays that all similarly situated workers (FLSA Collective Members) be

notified of the pendency of this action to apprise them of their rights and provide them an opportunity

to opt-in to this lawsuit.

         10.       Plaintiff also prays that the Rule 23 Texas class be certified as defined herein, and that

Plaintiff William designated herein be named as Class Representative for the Texas Common-Law

Class.

                                                   II.
                                              THE PARTIES

         11.       Plaintiff Joe Williams (“Williams”) was employed by AWL in San Antonio, Texas

during the relevant time periods. Plaintiff Williams did not receive compensation for all hours worked

or the correct amount of overtime compensation for all hours worked in excess of forty (40) hours

per workweek.1

         12.       The FLSA Collective Members are those current and former hourly call-center

employees who were employed by AWL at any time during the last three years through the final

disposition of this matter, and have been subjected to the same illegal pay system under which Plaintiff

Williams worked and was paid.




         1
              The written consent of Joe Williams is hereby attached as Exhibit “A.”



Original Collective/Class Action Complaint                                                            Page 3
          Case 5:19-cv-00426-DAE Document 1 Filed 04/24/19 Page 4 of 15



        13.      The Texas Common-Law Class Members are those current and former hourly call-

center employees who were employed by AWL in the State of Texas at any time during the last three

years through the final disposition of this matter, and have been subjected to the same illegal pay

system under which Plaintiff William worked and was paid.

        14.      Defendant All Web Leads, Inc (“AWL” or “Defendant”) is a foreign for-profit

company, licensed to and doing business in Texas, and can be served with process through its

registered agent: C T Corporation System, 1999 Bryan St., Ste 900, Dallas, Texas 75201-3136.

                                              III.
                                     JURISDICTION & VENUE

        15.      This Court has federal question jurisdiction over the FLSA claims pursuant to 28

U.S.C. § 1331 as this is an action arising under 29 U.S.C. §§ 201–19.

        16.      This Court has supplemental jurisdiction over the additional Texas state-law claims

pursuant to 28 U.S.C. § 1367.

        17.      This Court has personal jurisdiction over AWL because the cause of action arose

within this District as a result of AWL’s conduct within this District and Division.

        18.      Venue is proper in the Western District of Texas because this is a judicial district where

a substantial part of the events or omissions giving rise to the claim occurred.

        19.      Specifically, AWL has maintained a working presence throughout the State of Texas

(and the United States), and Plaintiff Williams worked in San Antonio, Texas throughout his

employment with AWL, all of which are located within this District and Division.

        20.      Venue is therefore proper in this Court pursuant to 28 U.S.C. § 1391(b).




Original Collective/Class Action Complaint                                                          Page 4
            Case 5:19-cv-00426-DAE Document 1 Filed 04/24/19 Page 5 of 15



                                                    IV.
                                             ADDITIONAL FACTS

        21.       AWL employs non-exempt @home call center agents to provide assistance to AWL’s

clients. AWL sells insurance on behalf of its insurer clients and is headquartered in Austin, Texas.2

        22.       Plaintiff and the Putative Class Members’ job duties consisted of receiving inbound

and placing outbound telephone call to potential customers wherein they screened customers for

potential insurance sales and/or completed insurance sales with customers.

        23.       Plaintiff Williams was employed by AWL in San Antonio, Texas from approximately

July 2018 until April 2019.

        24.       Plaintiff and the Putative Class Members are non-exempt call-center employees who

were (and are) paid by the hour and received commissions from sales.

        25.       Plaintiff and the Putative Class Members worked approximately forty (40) “on-the-

clock” hours per week.

        26.       In addition to their forty (40) “on-the-clock” hours, Plaintiff and the Putative Class

Members often worked up to five hours “off-the-clock” per week and have not been compensated

for that time.

        27.       Plaintiff and the Putative Class Members have not been compensated for all the hours

they worked for AWL as a result of AWL’s uniform corporate policy and practice of paying its

employees only while they are logged into their Virtual Protected Network (“VPN”) program.

        28.       Specifically, Plaintiff and the Putative Class Members are required to start up and log

in to their computers before their shift officially starts, and then log in to each AWL program, and

ensure that each AWL program is running correctly—all of which can take up to twenty minutes—

before they are able to log into their VPN which starts their pay.



        2   http://www.allwebleads.com.


Original Collective/Class Action Complaint                                                        Page 5
            Case 5:19-cv-00426-DAE Document 1 Filed 04/24/19 Page 6 of 15



          29.    If Plaintiff and the Putative Class Members do not immediately begin taking calls once

logged into the VPN, then they are automatically logged out of the VPN and their pay stops. This

means Plaintiff and the Putative Class Members must have all of their programs required to make calls

properly running before they log into their VPN, otherwise they will be clocked out while they open

and sign into their required programs.

          30.    In addition, Plaintiff and the Putative Class Members were required to arrive at work

early, well in advance in of their scheduled shifts, in order to perform work for AWL.

          31.    Further, Plaintiff and the Putative Class Members’ computers crashed multiple times

each week and required Plaintiff and the Putative Class Members to reset them, which took twenty

minutes or more each time. Plaintiff and the Putative Class Members were not paid for any technical

downtime no matter when it occurred during the day.

          32.    AWL also enforced a uniform company-wide policy wherein it automatically clocked

out its non-exempt hourly call-center employees—Plaintiff and the Putative Class Members—when

their breaks exceeded three (3) minutes. 29 C.F.R. § 785.18; see also Sec’y U.S. Dep’t of Labor, 873 F.3d

at 425.

          33.    Specifically, the VPN program that clocks Plaintiff and the Putative Class Members in

automatically clocks the Plaintiff and Putative Class Members out whenever they are inactive on the

dialer system for more than three minutes.

          34.    Plaintiff and the Putative Class Members were not compensated for work they

performed for AWL prior to their scheduled shifts, including their computer start-up time, although

they were expected to have completed their computer start up in advance of their official start time.

          35.    Plaintiff and the Putative Class Members were also not compensated for the time they

worked for AWL rebooting AWL’s computers after they crashed.




Original Collective/Class Action Complaint                                                        Page 6
          Case 5:19-cv-00426-DAE Document 1 Filed 04/24/19 Page 7 of 15



        36.      Nor were Plaintiff and the Putative Class Members compensated for any break time

that exceeded three (3) minutes.

        37.      In addition, AWL failed to include all commission payments in Plaintiff and the

Putative Class Members’ regular rates of pay before applying any overtime multipliers, in violation of

29 C.F.R. § 778.117.

        38.      As a result of AWL’s corporate policies and practices of requiring Plaintiff and the

Putative Class Members to perform compensable work for AWL, including their start-up and

rebooting tasks, and breaks that exceeded three (3) minutes, while off-the-clock, and failing to account

for their commission payments in its calculations of Plaintiff and the Putative Class Members’ regular

rates, Plaintiff and the Putative Class Members have not been compensated for all hours worked,

including all worked in excess of forty (40) in a workweek at the rates required by the FLSA.

        39.      AWL has employed other individuals who perform(ed) the same or similar job duties

under the same pay provisions as Plaintiff.

        40.      AWL is aware of its obligation to pay overtime for all hours worked and the proper

amount of overtime for all hours worked in excess of forty (40) each week to Plaintiff and the Putative

Class Members, but has failed to do so.

        41.      Because AWL did not pay Plaintiff and the Putative Class Members for all hours

worked and did not include all compensation into Plaintiff and the Putative Class Members’ regular

rate of pay to determine the correct overtime premium to be applied to all hours worked in excess of

forty (40) in a workweek, AWL’s pay policies and practices violate the FLSA.

        42.      Because AWL did not pay Plaintiff and the Putative Class Members for all hours they

worked, AWL’s pay policies and practices also violate Texas state law.




Original Collective/Class Action Complaint                                                       Page 7
          Case 5:19-cv-00426-DAE Document 1 Filed 04/24/19 Page 8 of 15



                                                V.
                                         CAUSES OF ACTION

                                           COUNT ONE
                            (Collective Action Alleging FLSA Violations)

A.      FLSA COVERAGE

        43.      All previous paragraphs are incorporated as though fully set forth herein.

        44.      The FLSA Collective is defined as:

        ALL HOURLY NON-EXEMPT CALL-CENTER AND @HOME CALL-
        CENTER EMPLOYEES WHO WERE EMPLOYED BY ALL WEB LEADS,
        INC, ANYWHERE IN THE UNITED STATES, AT ANY TIME FROM
        APRIL 24, 2016 THROUGH THE FINAL DISPOSITION OF THIS
        MATTER. (“FLSA Collective” or “FLSA Collective Members”).

        45.      At all times hereinafter mentioned, AWL has been an employer within the meaning of

Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

        46.      At all times hereinafter mentioned, AWL has been an enterprise engaged in commerce

or in the production of goods for commerce within the meaning of Section 3(s)(1) of the FLSA, 29

U.S.C. § 203(s)(1), in that said enterprise has had employees engaged in commerce or in the production

of goods for commerce, or employees handling, selling, or otherwise working on goods or materials

that have been moved in or produced for commerce by any person, or in any closely related process

or occupation directly essential to the production thereof, and in that that enterprise has had, and has,

an annual gross volume of sales made or business done of not less than $500,000.00 (exclusive of

excise taxes at the retail level which are separately stated).

        47.      During the respective periods of Plaintiff and the FLSA Collective Members’

employment by AWL, these individuals have provided services for AWL that involved interstate

commerce for purposes of the FLSA.

        48.      In performing the operations hereinabove described, Plaintiff and the FLSA Collective

Members have been engaged in commerce or in the production of goods for commerce within the



Original Collective/Class Action Complaint                                                        Page 8
          Case 5:19-cv-00426-DAE Document 1 Filed 04/24/19 Page 9 of 15



meaning of §§ 203(b), 203(i), 203(j), 206(a), and 207(a) of the FLSA. 29 U.S.C. §§ 203(b), 203(i), 203(j),

206(a), 207(a).

        49.       Specifically, Plaintiff and the FLSA Collective Members are non-exempt hourly call-

center and @home call-center employees of AWL who assisted AWL’s customers throughout the

United States. 29 U.S.C. § 203(j).

        50.       At all times hereinafter mentioned, Plaintiff and the FLSA Collective Members have

been individual employees who were engaged in commerce or in the production of goods for

commerce as required by 29 U.S.C. §§ 206–07.

        51.       The proposed class of similarly situated employees, i.e. putative class members, sought

to be certified pursuant to 29 U.S.C. § 216(b), is defined in Paragraph 44.

        52.       The precise size and identity of the proposed class should be ascertainable from the

business records, tax records, and/or employee and personnel records of AWL.

B.      FAILURE TO PAY WAGES AND OVERTIME UNDER THE FAIR LABOR
        STANDARDS ACT

        53.       AWL has violated provisions of Sections 7 and 15 of the FLSA, 29 U.S.C. §§ 207 and

215(a)(2), by employing individuals in an enterprise engaged in commerce or in the production of

goods for commerce within the meaning of the FLSA for workweeks longer than forty (40) hours

without compensating such non-exempt employees for all of the hours they worked in excess of forty

(40) hours per week at rates at least one and one-half times the regular rates for which they were

employed.

        54.       Moreover, AWL knowingly, willfully, and with reckless disregard carried out its illegal

pattern of failing to pay Plaintiff and other similarly situated employees the proper amount of overtime

compensation for all hours worked over forty each week. 29 U.S.C. § 255(a).

        55.       AWL knew or should have known its pay practices were in violation of the FLSA.




Original Collective/Class Action Complaint                                                         Page 9
          Case 5:19-cv-00426-DAE Document 1 Filed 04/24/19 Page 10 of 15



         56.      AWL is a sophisticated party and employer, and therefore knew (or should have

known) its pay policies were in violation of the FLSA.

         57.      Plaintiff and the FLSA Collective Members, on the other hand, are (and were)

unsophisticated employees who trusted AWL to pay them according to the law.

         58.      The decisions and practices by AWL to not pay for all hours worked and the proper

amount of overtime for all hours worked over forty each week was neither reasonable nor in good

faith.

         59.      Accordingly, Plaintiff and the FLSA Collective Members are entitled to be paid

overtime wages for all hours worked in excess of forty (40) hours per workweek pursuant to the FLSA

in an amount equal to one-and-a-half times their regular rate of pay, plus liquidated damages, attorneys’

fees and costs.

C.       COLLECTIVE ACTION ALLEGATIONS

         60.      All previous paragraphs are incorporated as though fully set forth herein.

         61.      Pursuant to 29 U.S.C. § 216(b), this is a collective action filed on behalf of all of AWL’s

employees throughout the United States who have been similarly situated to Plaintiff with regard to

the work they performed and the manner in which they were paid.

         62.      Other similarly situated employees of AWL have been victimized by AWL’s patterns,

practices, and policies, which are in willful violation of the FLSA.

         63.      The FLSA Collective Members are defined in Paragraph 44.

         64.      AWL’s failure to pay Plaintiff and the FLSA Collective Members for all hours worked

and overtime compensation at the rates required by the FLSA, results from generally applicable

policies and practices of AWL, and does not depend on the personal circumstances of Plaintiff or the

FLSA Collective Members.




Original Collective/Class Action Complaint                                                          Page 10
          Case 5:19-cv-00426-DAE Document 1 Filed 04/24/19 Page 11 of 15



        65.      Thus, Plaintiff’s experiences are typical of the experiences of the FLSA Collective

Members.

        66.      The specific job titles or precise job requirements of the various FLSA Collective

Members do not prevent collective treatment.

        67.      All of the FLSA Collective Members—regardless of their specific job titles, precise job

requirements, rates of pay, or job locations—are entitled to be paid for all hours worked and at the

proper overtime rate for all hours worked in excess of forty (40) hours per workweek.

        68.      Although the issues of damages may be individual in character, there is no detraction

from the common nucleus of liability facts.

        69.      Absent a collective action, many members of the proposed FLSA collective likely will

not obtain redress of their injuries and AWL will retain the proceeds of its violations.

        70.      Moreover, individual litigation would be unduly burdensome to the judicial system.

Concentrating the litigation in one forum will promote judicial economy and parity among the claims

of the individual members of the classes and provide for judicial consistency.

        71.      Accordingly, the FLSA collective of similarly situated plaintiffs should be certified as

defined as in Paragraph 44 and notice should be promptly sent.

                                              COUNT TWO
                         (Class Action Alleging Violations of Texas Common Law)

A.      VIOLATIONS OF TEXAS COMMON LAW

        72.      All previous paragraphs are incorporated as though fully set forth herein.

        73.      Plaintiff Williams further brings this action pursuant to the equitable theory of quantum

meruit. See Artemis Seafood, Inc. v. Butcher’s Choice, Inc. No. CIV. A. 3:98-0282, 1999 WL 608853, at *3

(N.D. Tex. Aug. 11, 1999) (citing Schuchart & Assocs. V. Solo Serve Corp., 1983 WL 1147, at *23 (W.D.

Tex. June 29, 1983)).

        74.      The Texas Common-Law Class is defined as:

Original Collective/Class Action Complaint                                                       Page 11
          Case 5:19-cv-00426-DAE Document 1 Filed 04/24/19 Page 12 of 15



        ALL HOURLY CALL-CENTER AND @HOME CALL-CENTER
        EMPLOYEES WHO WERE EMPLOYED BY ALL WEB LEADS, INC. IN
        TEXAS, AT ANY TIME FROM APRIL 24, 2015 THROUGH THE FINAL
        DISPOSITION OF THIS MATTER (“Texas Common-Law Class” or “Texas
        Common-Law Class Members”).

        75.      The Texas Common-Law Class Members are entitled to recover their unpaid “straight

time” or “gap time” wages for services rendered on behalf of AWL. These claims are independent of

Plaintiff’s claims for unpaid overtime wages pursuant to the FLSA, and they are therefore not

preempted by the FLSA. See Carman v. Meritage Homes Corp., 37 F. Supp. 3d 860, 867 (S.D. Tex. 2014).

        76.      The Texas Common-Law Class Members provided valuable services for AWL, at

AWL’s direction and with AWL’s acquiescence.

        77.      AWL accepted the Texas Common-Law Class Members’ services and benefited from

their timely dedication to AWL’s policies and adherence to AWL’s schedule.

        78.      AWL was aware that Plaintiff Williams and the Texas Common-Law Class Members

expected to be compensated for the services they provided to AWL.

        79.      AWL has therefore benefited from services rendered by Plaintiff and the Texas

Common-Law Class Members and Plaintiff and the Texas Common-Law Class Members are entitled

to recover pursuant to the equitable theory of quantum meruit.

B.      TEXAS COMMON-LAW CLASS ALLEGATIONS

        80.      Plaintiff Williams brings his Texas Common-Law Claims as a class action pursuant to

Federal Rule of Civil Procedure 23 on behalf of all similarly situated individuals employed by AWL to

work in Texas since April 24, 2015. See TEX. CIV. PRAC. & REM. CODE ANN. § 16.004.

        81.      Class action treatment of the Texas Common Law Class Members is appropriate

because, as alleged below, all of Federal Rule of Civil Procedure 23’s class action requisites are satisfied.

        82.      The number of Texas Common-Law Class Members is so numerous that joinder of

all class members is impracticable.



Original Collective/Class Action Complaint                                                          Page 12
          Case 5:19-cv-00426-DAE Document 1 Filed 04/24/19 Page 13 of 15



        83.      Plaintiff Williams is a member of the Texas Common-Law Class, his claims are typical

of the claims of the other Texas Common Law Class Members, and she has no interests that are

antagonistic to or in conflict with the interests of the other Texas Common Law Class Members.

        84.      Plaintiff Williams and his counsel will fairly and adequately represent the Texas

Common Law Class Members and their interests.

        85.      Class certification is appropriate under Federal Rule of Civil Procedure 23(b)(3)

because common questions of law and fact predominate over questions affecting only individual class

members and because a class action is superior to other available methods for the fair and efficient

adjudication of this litigation.

        86.      Accordingly, the Texas Common Law Class should be certified as defined in Paragraph

74.

                                                 VI.
                                             RELIEF SOUGHT

        109.     Plaintiff respectfully prays for judgment against AWL as follows:

                 a.      For an Order certifying the FLSA Collective as defined in Paragraph 44 and

requiring AWL to provide the names, addresses, e-mail addresses, telephone numbers, and social

security numbers of all putative collective action members;

                 b.      For an Order approving the form and content of a notice to be sent to all

putative FLSA Collective Members advising them of the pendency of this litigation and of their rights

with respect thereto;

                 c.      For an Order pursuant to section 16(b) of the FLSA finding AWL liable for

unpaid back wages due to Plaintiff (and those FLSA Collective Members who have joined in the suit),

civil penalties, and for liquidated damages equal in amount to the unpaid compensation found due to

Plaintiff (and those FLSA Collective Members who have joined in the suit);




Original Collective/Class Action Complaint                                                   Page 13
          Case 5:19-cv-00426-DAE Document 1 Filed 04/24/19 Page 14 of 15



                 d.      For an Order certifying the Texas common law class as defined in Paragraph

74 and designating Plaintiff Williams as the Class Representative of the Texas Common-Law Class;

                 e.      For an Order pursuant to Texas common law awarding Plaintiff Williams and

the Texas Common-Law Class Members unpaid wages and other damages allowed by law;

                 f.      For an Order awarding the costs and expenses of this action;

                 g.      For an Order awarding attorneys’ fees;

                 h.      For an Order awarding pre-judgment and post-judgment interest at the highest

rates allowed by law;

                 i.      For an Order awarding Plaintiff Williams a service award as permitted by law;

                 j.      For an Order compelling the accounting of the books and records of AWL,

at AWL’s expense; and

                 k.      For an Order granting such other and further relief as may be necessary and

appropriate.




Original Collective/Class Action Complaint                                                    Page 14
          Case 5:19-cv-00426-DAE Document 1 Filed 04/24/19 Page 15 of 15



Date: April 24, 2019                               Respectfully submitted,

                                                   ANDERSON ALEXANDER, PLLC

                                             By:   /s/ Clif Alexander
                                                   Clif Alexander
                                                   Federal I.D. No. 1138436
                                                   Texas Bar No. 24064805
                                                   clif@a2xlaw.com
                                                   Lauren E. Braddy
                                                   Federal I.D. No. 1122168
                                                   Texas Bar No. 24071993
                                                   lauren@a2xlaw.com
                                                   Alan Clifton Gordon
                                                   Federal I.D. No. 19259
                                                   Texas Bar No. 00793838
                                                   cgordon@a2xlaw.com
                                                   Carter T. Hastings
                                                   Federal I.D. No. 3101064
                                                   Texas Bar No. 24101879
                                                   carter@a2xlaw.com
                                                   819 N. Upper Broadway
                                                   Corpus Christi, Texas 78401
                                                   Telephone: (361) 452-1279
                                                   Facsimile: (361) 452-1284

                                                   Attorneys for Plaintiff and the Putative
                                                   Class Members




Original Collective/Class Action Complaint                                                    Page 15
